 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA2) JAN 28 PN 4:35
DUBLIN DIVISION

   

CLERK. TAR
50. CAA
ANTONIO LAMAR DUNHAM, *
*
Plaintiff, *
*
Vv. * CV 318-018
*
TREVON GILBERT, Correctional *
Officer; SCOTT WILKES, Warden; *
DR. MARY ALSTON; and DR. EDMOND *
RITTHER, *
*
Defendants. *
ORDER

Pursuant to the Order of November 22, 2019, discovery in this
case was set to close on January 4, 2020. The day before the
deadline, however, Plaintiff Antonio Lamar Dunham, who is
proceeding pro se, mailed a motion to stay because his legal
materials had been confiscated by prison officials. Defendants
acquiesced to a short extension of the discovery period, up to and
including March 2, 2020. At present, Plaintiff informs the Court
that he now has his materials and asks the Court to disregard his
motion to stay. (See Doc. No. 123.)

Plaintiff advises that this legal proceeding has caused him
to suffer severe stress, depression and anxiety. If this is so,

it is an unfortunate consequence of the litigation. However, the

 
 

 

case deadlines have already been extended a few times. And, while
the extensions do not appear to be solely for purposes of delay,
nor have the extensions adversely affected the overall progress of
the case or fairness of the proceedings, the Court must move the
case forward. Resolution is important to both Plaintiff and
Defendants.

Upon the foregoing, the Court directs the Clerk to TERMINATE
Plaintiff’s motion to stay (doc. no. 121). Out of an abundance of
caution, however, and with the earnest expectation that no further

extensions will be necessary, the Court imposes the following

deadlines:
CLOSE OF FACT DISCOVERY March 2, 2020
LAST DAY FOR FILING CIVIL MOTIONS April 1, 2020

EXCLUSING MOTIONS IN LIMNE

WO

ORDER ENTERED at Augusta, Georgia this ZB day of January,

2020.

 

UNITED STHIES DISTRICT JUSGE

 
